DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of claims	
Claims 1, 10-13 and 15-24 are pending in the application.  Claim 24 is newly added.  Claims 2-9 and 14 are cancelled. Claim 1 is amended. 
Claims 11-13 and 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Claims 1 and 10 are examined in the application in light of the elected species of isododecane, cetearyl alcohol, ethanol, cetrimonium chloride, PPG-3 Caprylyl Ether and C12 Fatty Alcohol Sulfate.
This action has been made Non-Final as a result of the presentation of new rejections below that were not necessitated by an amendment. 

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 1 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn.

In light of the amendments to the claims the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  


New Rejections 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hercouet et al. US 2010/0186177 (1/26/2006) in view of Bekemeier et al.  US 2016/0271023 (9/22/2016), Miyoshi et al. US 2015/0239993 (8/27/2015) and Patel et al. US 2003/0130145 (7/10/2003).  
Hercouet et al. (Hercouet) teaches a two-component hair composition comprising an anhydrous portion comprising fatty substances, oxidizing and pH controlling substances, dyes and a separate aqueous portion. (See Abstract).  The anhydrous fatty portion comprises branched alkanes with 6 to 16 carbon atoms (see [0031]), branched fatty alcohol with 6 to 30 carbons (see [0030]), an alkalizing agent (see [0175], pH dependent dyes that are present at an amount of least 0.05%. (See [0176]). 
The formulation further comprises ethoxylated fatty alcohols with 8-10 carbon atoms. (See [0130, 0135-0138]).  The alkalizing agents include dethanolamine. (See [0140-0145]).  The alkane can be linear with 10 carbon atoms. (See [0040-0043]).  The formulation can comprise a carboxylic acid. (See [0300]).  The weight ratio of the anhydrous to aqueous portion is from 0.1 to 10. (See [0316]).  The fatty substances are liquid at room temperature. (See Hercouet claims.)  Hercouet teaches anionic surfactants are suitable for use in its compositions. (See [0291],[0292]). 
The formulation can comprise resorcinol (See [Examples).  The formulation is applied to the hair for cosmetic purposes, including dying. (See Abstract and Examples).  Hercouet teaches that isoparaffin oils are suitable for use in its compositions. (See [0031]).  Hercouet teaches the isoparaffins may be present in the anyhydrous portion in amount of greater than 20% by weight which overlaps with the about 1 to about 50% called for in claim 1a). (See Hercoeut claim 25).
 Thus Hercouet discloses a two-component hair composition comprising an anhydrous and aqueous component as called for in instant claim 1.  The two component hair composition is contained in a multi-compartment device in which a first compartment contains the anhydrous composition and a second compartment containing an aqueous composition. (See Abstract and [0322-0324]). This reads on claim 10 wherein the first component and second component are included in a packaging unit separately and with a barrier substantially impermeable to liquids. 
Hercouet teaches cetearyl alcohol as called for in claim 1. (See [0136]).   Hercouet teaches isoparaffins but does not expressly disclose isododecane, ethanol, cetrimonium chloride, PPG-3-Caprylyl Ether or C12 fatty alcohol sulfate.  These deficiencies are made up for with the teachings of Bekemeier, Miyoshi et al. and Patel et al.
Bekemeier et al. (Bekemeier) teaches cosmetic composition containing a bimodal water continuous emulsions contain a first dispersed phase containing a hydrophobic oil and a second dispersed phase containing a silicone. (See Abstract).  
Bekemeier teaches anionic surfactants that include long chain fatty alcohol sulfates as called for in instant claim 1. (See [0066]).  Isododecane is also disclosed as an emollient and example of an isoparaffin as called for in claim 1. (See [0115]).  Bekemeier teaches ethanol as a useful water phase stabilizing agent. (See [0124]).  Since Bekemeier teaches that ethanol is a results-effective variable, it would be no more than routine experimentation to experiment to arrive the amount of ethanol claimed in claim 1.
Cetrimonium chloride is also taught as called for in claim 1. (See Table 7). It is present in an amount of 3% which falls within the from about 0.1 to 5% called for in claim 1d). Cetearyl alcohol is also taught as called for in claim 1b). (See Table 10).  Bekemeier’s teaches fatty alcohols as a fatty substance that was suitable in a hydrophobic oil phase. (See [0012-13]).  Bekemeier exemplifies 4.5% ceteryl alcohol as a fatty substance in a hydrophobic oil phase. (See Table 10).  4.5% overlaps with the from about 5% to about 50% in claim 1b).
Miyoshi et al. (Miyoshi) teaches cosmetic composition containing a cationic group containing cellulose ether which when incorporated into a hair composition is able to give an excellent smoothness and sustained combability. (See Abstract).  Miyoshi teaches PPG-3 Caprylyl Ether, the elected species of claim 1. (See Table 39, 30).  
Patel et al. (Patel) teaches cosmetic composition for cleansing comprising 4.0 to 30 wt% of anionic material consisting of water soluble lipophilic sulfates of 8 to 22 carbon atoms, behenyl alcohol and water.  (See Abstract).  Patel teaches lauryl alcohol sulfate is the most preferred higher fatty alcohol, the elected species of claim 1. (See [0025]).   
It would be prima facie obvious for an ordinary skilled artisan to use fatty alcohol sulfate as an anionic surfactant in the composition of Hercouet given its teaching that anionic surfactants are suitable for use in its compositions and Bekemeier’s teaching of fatty alcohol sulfate as an anionic surfactant.
It would be prima facie obvious for an ordinary skilled artisan to use greater than 20% isododecane as an isoparafin in the anhydrous portion of the composition of Hercouet given its teaching that fatty substances are suitable for use in the anhydrous portion of its compositions and Bekemeier’s teaching of isododecane as an isoparaffin.
It would be prima facie obvious for an ordinary skilled artisan to use ethyl alcohol in the aqueous portion of the Hercouet composition in order to have a water phase stabilizing agent as taught by Bekemeier.  It would be prima facie obvious for an ordinary skilled artisan to use 3% cetrimonium chloride as taught by Bekemeier as an anionic surfactant in the composition of Hercouet given Hercouet’s teaching that anionic surfactants are suitable for use in its compositions. 
It would be prima facie obvious for an ordinary skilled artisan to use 4.5%  cetearyl alcohol as a fatty substance in the anhydrous portion of the composition of Hercouet given its teaching that fatty substances are suitable for use in the anhydrous portion of its compositions and Bekemeier’s teaching of cetearyl alcohol as a fatty substance that was suitable in a hydrophobic oil phase. 
It would be prima facie obvious for an ordinary skilled artisan to use PPG-3 Caprylyl Ether as a conditioner in the Hercoet two component hair composition in order to obtain superior smoothness and combability as taught by Miyoshi.
It would be prima facie obvious for an ordinary skilled artisan to use lauryl alcohol sulfate in light of its teaching that it is the most preferred higher fatty alcohol as taught by Patel in the composition of Hercouet given its teaching that fatty substances are suitable for use in the anhydrous portion of its compositions. 



Response to Arguments
Applicants’ arguments of August 23, 2022 have been fully considered are found to be mostly unpersuasive.  
Applicants note the amendments to the claim and where support can be found in the originally filed claims and specification.  
Applicants assert that the amendments to the claims correct the indefiniteness issues and the Examiner agrees.  The indefiniteness rejections have been withdrawn above.
Please see the new obviousness rejections. This action has been made Non-Final as a result of the presentation of new rejections that were not necessitated by an amendment. 



Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619